Citation Nr: 1803235	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-10 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.

2.  Entitlement to an initial compensable rating for hypertension.  


REPRESENTATION

Appellant represented by:	Ashley Brooke Thomas, attorney


ATTORNEY FOR THE BOARD

C. Eckart, Counsel 





INTRODUCTION

The Veteran served on active duty from December 1984 to July 1994 with 4 months 11 days of prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), including a December 2010 rating decision which granted service connection for pseudofolliculitis barbae (PFB) and a March 2012 rating decision which implemented a Board grant of service connection for hypertension.  The Veteran has appealed the initial noncompensable ratings assigned for these disorders.  In his April 2014 hearing he requested a videoconference hearing before a member of the Board; subsequently this hearing request was withdrawn in writing in a letter dated in September 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds it necessary to remand this matter for further development.  

The Veteran is noted to have last been provided examinations addressing the PFB in May and June of 2010 and his hypertension in April and November of 2011; these examinations primarily concerned etiology of these disorders.  Additionally, the most recent medical evidence of record was received in March 2015, nearly three years ago.  

On September 26, 2017 he submitted a lay statement stating that his hypertension is not fully controlled by medications.  He reported that he has to be careful not to over-exert himself due to issues with blood pressure which he alleged averages 140-150 millimeters in the systolic range and 90-95 millimeters in the diastolic range.  He indicated that it goes up to 170-180 millimeters to 95-200 millimeters and he has had to take leave from work for blood pressure issues - about 8-10 times a year.  Regarding PFB he describes having breakouts that he describes as causing pain, itching and flaking and sometimes gets bumps and sores and itching where he has to take off work.  

Given that his October 2017 statement is an assertion that this service-connected disability is more severely disabling than reflected in the currently assigned rating.  Significantly, his October 2017 statement is best viewed as a statement that his disabilities have increased in severity since his last examinations.  Thus, new examinations are necessary so that VA has sufficient medical evidence to decide the case.   

Additionally an effort should be made to obtain any additional treatment records addressing these disorders since the most recent records were obtained in March 2015.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify all sources of treatment for hypertension and PFB and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources not already of record should then be requested.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself in keeping with his responsibility to submit evidence in support of this claim.  

2.  Following completion of the above development, schedule the Veteran for VA examination(s) by an appropriate examiner(s) to determine the current severity of his hypertension and his pseudofollicultis barbae, and notify him of the scheduled examination(s) at his current address.  The claims file must be made available to the examiner in conjunction with this request.  All indicated tests should be accomplished, and all clinical findings reported in detail in accordance with the appropriate diagnostic criteria governing these disabilities.  

A complete rationale for any opinion expressed must be provided.  If the examiner(s) is/are not able to provide an opinion, he or she should explain why.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




